Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2015/0017550) in view of Griffin (Kent J. Griffith et al. "Niobium tungsten oxides for high-rate lithium-ion energy storage"; Nature, Volume 559; 2018; pp. 556-563).
Regarding claims 1-5, Nishimura discloses an anode layer comprising: 
an anode active material comprising Li4Ti5O12  (paragraph 34); and 
a sulfide solid electrolyte (paragraph 36). 
Nishimura teaches a lithium/titanium anode active material, but does not explicitly disclose the claimed niobium/tungsten containing anode active material.
Griffin also discloses an active material for an anode (see abstract).
Griffin teaches the benefits of utilizing a niobium tungsten oxide, such as Nb15W5O55, (Nb/W =3.2) in place of Li4Ti5O12 (such as the one disclosed by Nishimura) due to its increased lithium ion diffusion coefficients (see abstract).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the anode active material of Griffin to the anode of Nishimura to take advantage of the preferable lithium ion diffusion coefficient.

Relevant Art Not Cited
US 2021/0218075 – Discloses an electrode with a niobium tungsten oxide (paragraph 28)
US 2021/0013555 – Discloses electrode materials including niobium tungsten oxide (paragraph 3)
US 2020/0328419 – Discloses anode active material including a niobium tungsten oxide with and Nb/W of 3.2 (paragraph 71).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725